DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 and 2/10/2022 was filed after the mailing date of the Notice of Allowance on 10/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, considering the IDS, the allowance of the previous Office Action of 10/21/2021 is withdrawn.
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recite limitation, “termination/splitting factor”, which should rather be recited as “termination or splitting factor”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Florian et al. (Reibold, Florian, et al. "Selective guided sampling with complete light transport paths." ACM Transactions on Graphics (TOG) 37.6 (2018): 1-14; The reference is part of the IDS submitted by the applicant; hereinafter Florian).
Regarding claim 1, Florian discloses, a computer-implemented method for generating a mask for a light source used in rendering virtual scenes (We implemented our method in a custom spectral rendering system, Section 4 “Implementation Details”), the computer-implemented method comprising:
            under control of one or more computer systems configured with executable instructions (Section 4 “Implementation Details”, ¶s 1 & 2), perform steps of:
            determining a bounding volume for a scene based on a frustum or spherical aperture of a virtual camera having a virtual camera position in the scene (To reduce the computation, we employ a variety of culling approaches: first, we use a BVH to find only guide paths Yj with overlapping truncated Gaussians for x1 because the PDF conditional on other guide paths would evaluate to zero. Each vertex has a corresponding bounding box that encloses its truncated sampling Gaussian. For surfaces, we determine all potential guide paths by intersecting this structure with the camera ray, enumerating all intersecting 2D Gaussians. – section 4.1 “PDF Evaluation”;
Additionally, p(x0) includes the PDFs to choose a wavelength, time, and aperture position on the camera – page 223:6, Col. 1, ¶1);
            generating a path-traced first image of a portion of the scene within the bounding box by projecting a plurality of first light paths from the virtual camera position, wherein each first light path of the plurality of first light paths comprises a plurality of vertices (path-traced first image of a portion of the scene within the bounding box is generated by projecting a plurality of first light paths, as shown in fig. 3a, from the virtual camera position, understood located at the eye, wherein each first light path of the plurality of first light paths comprises a plurality of vertices, as described in fig. 3 description [For each of these guide paths, we compute anisotropic reconstruction kernels at every path vertex]);
            storing a light paths subset of the plurality of first light paths, wherein a stored light path in the light paths subset is a light path that exits at the light source (subset of the plurality of first light paths is stored as shown in figs. 3b-d, out of plurality of first light paths shown in fig. 3a, wherein a stored light path in the light paths subset is a light path that exits at the light source, as shown in figs. 3b-d); 
            removing objects from the scene that are sampled less than a predetermined threshold by the first light paths to form a modified virtual scene (From these, we select the ones that are most poorly sampled by the underlying Monte Carlo estimator, shown in (b) – fig. 3.
As mentioned in Section 3.2, we use density-based outlier rejection [DeCoro et al. 2010; Zirr et al. 2018] during the learning phase to distinguish between high-contribution samples which are frequent enough to not cause high variance, and those which are important as guide paths. The corresponding frequency threshold has an impact on learning: lowering the threshold increases the chances to add irrelevant samples to the guiding cache which the unguided sampler would have been able to handle. This can decrease the efficiency of the guided sampler. On the other hand, increasing the threshold reduces the learning speed, as only very rare samples are added to the cache, and consequently more unguided samples are needed – page 223:8, Col. 2, section 4.4, ¶3);
            generating an initial mask for the light source from the light paths subset such that at least some positions on the light source is assigned an emission probability in the initial mask based The conditional in Equation (11) results in small Gaussians, facilitating our goal to yield good sampling efficiency such that, for instance, the sampled rays do actually intersect the light source they aim for (see Figure 7) – page 223:6, Col. 1, last 2 ¶s. & eqn. 11.
We therefore use density-based outlier rejection (DBOR) [DeCoro et al. 2010; Zirr et al. 2018] to distinguish between high sample contributions caused by bright measurement and those caused by low PDF value. From the latter, we keep the N paths with the highest contribution as new guide paths – section 3.2 Selecting new guide paths, ¶2.
Selection of sampled rays that do intersect the light source or selection of N paths is understood as masking for the light source. PDF is a probability density function.);
            refining the initial mask, to form a refined mask, by generating successive second images of the scene by repeatedly (We chose to add only N (in the order of several hundred) new samples in every iteration, as in our experiments this led to improved learning performance; an observation supported by previous work [Chopin et al. 2011] – section 3.2 Selecting new guide paths, ¶3):
            (a) generating a path-traced second image using the masked light source data structure and the modified virtual scene to generate a plurality of second light paths (From the latter, we keep the N paths with the highest contribution as new guide paths –section 3.2 Selecting new guide paths, ¶2);
In every iteration i we adapt the guiding cache to the residual variance present in the current estimator (Equation (6)). The cache stores full transport paths consisting of one point on the sensor, one point on an emitter, and a list of vertices in between – section 3.2 Selecting new guide paths, ¶1); and
            (c) modifying an emission probability of each position on the light source based on a cumulative average across a plurality of the successive second images of a density of second light paths emitted from that position that exit at the virtual camera (To sample from the cache, we first select a guide path Yj using a cumulative density function (CDF) built on path weights wj which are updated every iteration i to reflect the new guided PDF (X) (see Section 3.4). Then we sample a new path vertex xv following the Gaussian reconstruction kernel (Σ, μ)v around every guide path vertex yv (Figure 3d), starting at the sensor (see Section 3.3) – page  223:4, Col. 2, ¶2.
In every iteration i we adapt the guiding cache to the residual variance present in the current estimator  (Equation (6)). The cache stores full transport paths consisting of one point on the sensor, one point on an emitter, and a list of vertices in between – section 3.2 Selecting new guide paths, ¶1.
As a solution, we propose to use the PDF of the previous iteration (Yj) instead. To avoid oscillation, we take an exponential average of previous weights:
where we choose t = 0.5 for paths that were previously contained in the cache, and t = 1 for new additions. Note that since t depends on j, these weights do not sum to one any more, so they have to be explicitly normalised in Equation (8)); and
            storing the refined mask into computer memory for use in a rendering process (In every iteration i we adapt the guiding cache to the residual variance present in the current estimator  (Equation (6)). The cache stores full transport paths consisting of one point on the sensor, one point on an emitter, and a list of vertices in between – section 3.2 Selecting new guide paths, ¶1).
 	Regarding claim 4, Florian discloses the computer-implemented method of claim 1, wherein the refined mask comprises a probability density function (We therefore use density-based outlier rejection (DBOR) [DeCoro et al. 2010; Zirr et al. 2018] to distinguish between high sample contributions caused by bright measurement and those caused by low PDF value. From the latter, we keep the N paths with the highest contribution as new guide paths – section 3.2 Selecting new guide paths, ¶2.
Selection of N paths is understood as masking for the light source. PDF is a probability density function).
 	Regarding claim 6, Florian discloses the computer-implemented method of claim 1, wherein the refined mask comprises nonzero emission probability only for positions capable of emitting into the bounding volume (In every iteration i we adapt the guiding cache to the residual variance present in the current estimator (Equation (6)). The cache stores full transport paths consisting of one point on the sensor, one point on an emitter, and a list of vertices in between – section 3.2 Selecting new guide paths, ¶1
The conditional in Equation (11) results in small Gaussians, facilitating our goal to yield good sampling efficiency such that, for instance, the sampled rays do actually intersect the light source they aim for (see Figure 7) – page 223:6, Col. 1, last 2 ¶s. & eqn. 11).
We chose to add only N (in the order of several hundred) new samples in every iteration, as in our experiments this led to improved learning performance; an observation supported by previous work [Chopin et al. 2011] – section 3.2 Selecting new guide paths, ¶3
From the latter, we keep the N paths with the highest contribution as new guide paths –section 3.2 Selecting new guide paths, ¶2
To sample from the cache, we first select a guide path Yj using a cumulative density function (CDF) built on path weights wj which are updated every iteration i to reflect the new guided PDF (X) (see Section 3.4). Then we sample a new path vertex xv following the Gaussian reconstruction kernel (Σ, μ)v around every guide path vertex yv (Figure 3d), starting at the sensor (see Section 3.3) – page  223:4, Col. 2, ¶2
 	Regarding claim 7, Florian discloses the computer-implemented method of claim 6, wherein the cumulative average is cumulative across at least some of the successive second images (As a solution, we propose to use the PDF of the previous iteration [AltContent: rect](Yj) instead. To avoid oscillation, we take an exponential average of previous weights:
[AltContent: rect]
where we choose t = 0.5 for paths that were previously contained in the cache, and t = 1 for new additions. Note that since t depends on j, these weights do not sum to one any more, so they have to be explicitly normalised in Equation (8).)
 	Regarding claim 8, Florian discloses the computer-implemented method of claim 7, wherein terminating a given light path comprises deleting selected vertices of the given light path (Most of these paths will carry very little throughput and could be culled by using Russian roulette, because energy is transported here by paths with five vertices or less – fig. 11).
Regarding claim 9, Florian discloses the computer-implemented method of claim 8, further comprising denoising the path-traced first image or a path-traced second image (Applying density-based outlier rejection (DBOR) can remove residual spike noise – fig. 12; also see table 1 in page 223:13).
Regarding claim 10, Florian discloses the computer-implemented method of claim 9, wherein the denoising comprises employing density-based outlier rejection (Applying density-based outlier rejection (DBOR) can remove residual spike noise – fig. 12; also see table 1 in page 223:13).
Regarding claim 11, Florian discloses a computer system for modeling surfaces of simulated objects, the computer system comprising: at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, causes the computer system to carry out the method of claim 1 (rendering system described in section 4 Implementation Detail, is understood as a system with a processor and computer-readable medium storing instructions, which when executed by the at least one processor, causes the computer system to carry out the method of claim 1. Also see in figs. 9-10, the different machines and operating system are described running the rendering system. Also se section 5.2, ¶1).
Regarding claim 12, Florian discloses a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the method of claim 1 (see substantively similar claim 11 and claim 1 rejections above).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Florian. 
Regarding claim 3, Florian discloses the computer-implemented method of claim 1. Florian further discloses the advantages and disadvantages of lowering or increasing the threshold (page 223:8, Col. 2, section 4.4, ¶3).
Thus under the provisions of principle of obvious to try under KSR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to make the predetermined threshold to zero samples, because, that would either increase the efficiency of the guided sampler or increases the learning speed, depending on the interpretation of zero samples (see page 223:8, Col. 2, section 4.4, ¶3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Florian in view of Bakalash et al. (10,991,147, hereinafter Bakalash).
 	Regarding claim 2, Florian discloses the computer-implemented method of claim 1, except, wherein the frustum comprises a truncated pyramid.
However, Bakalash discloses that in a scene rendering system the viewing volume in actually a truncated pyramid (Col. 9, lines 38-43, & 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Florian to include the teaching of Bakalash of considering a viewing volume for rendering that is truncated by a truncated pyramid, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Florian in view of Vorba et al. (Vorba, Jiří, and Jaroslav Křivánek. "Adjoint-driven Russian roulette and splitting in light transport simulation." ACM Transactions on Graphics (TOG) 35.4 (2016): 1-11, hereinafter Vorba).
 	Regarding claim 5, Florian discloses the computer-implemented method of claim 1, further comprising: terminating a light path (Guiding by complete paths efficiently selects only the relevant paths (middle) out of the complete set of paths a path tracer (left) would trace. Most of these paths will carry very little throughput and could be culled by using Russian roulette, because energy is transported here by paths with five vertices or less. However, without adjoint information Russian roulette can increase variance substantially [Vorba and Krivanek 2016] – fig. 11).
Florian is not found disclosing explicitly that terminating a light path is done if a termination/splitting factor is less than one.
However, Florian appears to have using Vorba’s approach in path termination of light path as is indicated fig. 11.
Vorba discloses that, “Then, we determine q(y, ωi), as described in the next section, and if q < 1 we play RR to randomly terminate the path with probability 1 − q.” [Section 4.1 Unified Russian Roulette and Splitting].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Florian with the teaching of Vorba of using Unified Russian Roulette and Splitting technique for light path 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NURUN N FLORA/Primary Examiner, Art Unit 2619